Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-14, 16-20, 22, 24-26, 29, 31, 33, 34 are pending. 
Claim objections
The claims require significant clarification regarding the starting material, the reagents added to the starting material, and the final product. Please take this time to more precisely claim the invention in order to avoid unnecessary rejections and expedite prosecution. For example, claim 1 can be written more clearly as ---A method of making a germline stem cell, the method comprising: 
a) administering: 
i) an inhibitor of DNA methylation; and
ii) an inhibitor of a polycomb repressive complex (PRC) protein
to an isolated mammalian stem cell; 
b) culturing the stem cell obtained in step a) such that a germline stem cell is obtained---. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group I, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using Tet1 protein, a small molecule inhibitor of PRC1 and/or PRC2, and a small molecule that reduces genomic DNA methylation.
Group II, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using Tet1 protein, a small molecule inhibitor of PRC1 and/or PRC2, and an iRNA that reduces genomic DNA methylation.
Group III, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using Tet1 protein, a small molecule inhibitor of PRC1 and/or PRC2, and inactivating a gene that inhibits DNA methylation.
Group IV, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using Tet1 protein, an iRNA that targets PRC1 and/or PRC2, and a small molecule that reduces genomic DNA methylation.
Group V, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using Tet1 protein, an iRNA that targets PRC1 and/or PRC2, and an iRNA that reduces genomic DNA methylation.
Group VI, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using Tet1 protein, an iRNA that targets PRC1 and/or PRC2, and inactivating a gene that inhibits DNA methylation. 
Group VI, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using a nucleic acid encoding Tet1, a small molecule inhibitor of PRC1 and/or PRC2, and a small molecule that reduces genomic DNA methylation.
Group VII, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using a nucleic acid encoding Tet1, a small molecule inhibitor of PRC1 and/or PRC2, and an iRNA that reduces genomic DNA methylation.
Group IX, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using a nucleic acid encoding Tet1, a small molecule inhibitor of PRC1 and/or PRC2, and inactivating a gene that inhibits DNA methylation. 
Group X, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using a nucleic acid encoding Tet1, an iRNA that targets PRC1 and/or PRC2, and a small molecule that reduces genomic DNA methylation.
Group XI, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using a nucleic acid encoding Tet1, an iRNA that targets PRC1 and/or PRC2, and an iRNA that reduces genomic DNA methylation.
Group XII, claim(s) 1-14, 16, 18-20, 22, 24, drawn to a method of making meiotically competent cells using a nucleic acid encoding Tet1, an iRNA that targets PRC1 and/or PRC2, and inactivating a gene that inhibits DNA methylation.
Group XIII, claims 25, drawn to a meiotically competent cell capable of making a gamete.
Group XIV, claims 26, drawn to a method of making a gamete using the meiotically competent cell. 
Group XV, claims 29, drawn to a gamete made from a meiotically competent cell.
Group XVI-XXVIII, claims 31, drawn to a kit comprising a methylation inhibitor and inhibitor of polycomb repressive complex comprising the components set forth in Groups I-VIII. 
Group IXXX, claim 33, a method of assessing fertility in a mammal using a nucleic acid sequence or epigenetic status of a “germline reprogramming responsive (GRR) gene” using a mammalian cell. 
Group XXX, claim 34, a method of assessing the meiotic competency of a cell using a nucleic acid sequence or epigenetic status or expression level of a “germline reprogramming responsive (GRR) gene” in a mammalian cell. 

Group I-XII lack unity of invention because even though the inventions of these groups require the technical feature of administering an inhibitor of methylation and an inhibitor of “polycomb repressive complex”, this technical feature is not a special technical feature as it does not contribute over the prior art in view of Li (Oncotarget, 2016, Vol. 7, pg 11321-11331) in view of Klaus (BioOne, 2016, Vol. 95, No. 1, pg 1-12). Li inhibited methylation in stem cells and Klaus inhibited PRC1 proteins in stem cells to obtain germ stem cells capable of meiosis. Thus it would have been obvious to those of ordinary skill in the art at the time of filing to combine the references to obtain germ cells capable of meiosis. Accordingly, the technical feature shared by Groups I-VIII is not a contribution over the art. 
Groups 13, 14, 29, 30 do not share this technical feature. 
In particular, cells with the exact same structure/function as those in Group 13 and 14 were well-known in the art as described by Li or Klaus. Therefore, the cells of Groups 13 or 14 do not share the same technical feature as the method of Groups 1-12. 
The kit of Groups 16-28 lacks unity for reasons set forth in Groups 1-12. 
The methods of Groups 29, 30 do not share any technical features with Groups 1-12.  

If applicants elect groups 3, 6, 9, 12, 18, 21, 24, 27, applicants must choose a species of gene that is inactivated to inhibit DNA methylation. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632